Citation Nr: 1733142	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-49 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to May 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and January 2015 Board remand.

In November 2014, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

This matter was previously before the Board in January 2015 and October 2016.  The appeal has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  A transcript of the Veteran's November 2014 Travel Board Hearing is of record in Virtual VA.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.  


FINDING OF FACT

A right ankle disorder did not have onset in or is otherwise related to service.    


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his service connection claim. 

The Veteran was afforded a VA examination in March 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In previous remands, the Board found that the record was inadequate for adjudication purposes and remanded the claim for further clarification.  Pursuant to the January 2015 remand, VA scheduled the Veteran for an ankle examination in February 2016.  The Veteran failed to appear for this examination.  In a subsequent February 2016 report of general information, however, a VA employee documented a telephone conversation with the Veteran in order to reschedule the examination because he had missed the examination due to an automobile accident.  The Veteran stated he would attend a rescheduled examination.  Thus, the Board again remanded the Veteran's claim in October 2016, finding that the Veteran had demonstrated good cause for his failure to attend the rescheduled examination.  On remand, a new examination was scheduled in November 2016.  However, the Veteran also failed to report for the scheduled examination.  To date, he has not provided good cause for his failure to report for this newly scheduled examination.  When a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2016).

The Board has no choice but to proceed with the adjudication of the Veteran's claim due to the Veteran's failure to report for an examination scheduled in conjunction with his original compensation claim.  As directed by 38 C.F.R. § 3.655, the Board will rate the Veteran's claim based on the evidence of record.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary).  

Thus, the Board finds that VA has fulfilled the duty to assist the Veteran with regard to providing an examination for his claim.  

Finally, the Board finds compliance with the prior remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, the January 2015 and October 2016 remands directed the RO to obtain outstanding records of VA treatment.  The January 2015 remand directed the RO to attempt to obtain records of treatment dating back to 1983.  VA treatment records dating back to 2001 have been obtained.  A February 2016 Report of General Information documents a telephonic conversation between VA employees revealing that records from 1983 through 2001 are no longer available.  There has been compliance with the remand directives pertaining to record development.  The previous remands then directed the RO to provide a VA examination.  As mentioned above, the Veteran failed to appear for two consecutive VA examinations, and he did not provide good cause for his absence for the second scheduled VA examination in November 2016.  As enumerated above, the Board now must adjudicate the claim based on the evidence of record.  Thus, there has been compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Factual History

A September 1977 service treatment record shows the Veteran sustained a right ankle injury while playing football.  He was assessed with right ankle torsion.  The ankle was wrapped in an ace bandage, and the Veteran was placed on light activity.  A contemporaneous X-ray report is negative.  Of record is also a December 1977 physical profile record that pertains to the left ankle, not right.  The profile was provided for seven days.  This does not appear to be a clerical error because contemporaneous service treatment records show that the Veteran also sustained a left ankle injury while playing football in December 1977.  The service treatment records are otherwise silent for right ankle complaints.  Indeed, a February 1980 Report of Medical Examination shows normal clinical findings for the lower extremities and feet.

Post-service, the Veteran first submitted a claim of entitlement to service connection for swelling of the right ankle in June 1983.  He contended that he injured his right ankle while playing intramural football during service.  After that claim was denied, the Veteran submitted another application for service connection for a right ankle disorder.  On VA examination in June 1993, an old ankle injury was diagnosed.  X-ray images showed slight thickening of the soft tissues about the right lateral malleolus and an old tiny chip fracture or avulsion of a tendonous attachment such as might be seen with a previous sprain type injury.  Other than these findings, the right ankle was unremarkable.  The interpreting professional reached an impression of possible old tiny chip fracture or sprain type of injury involving the lateral malleus.  

More recently, the Veteran has sought treatment with VA for chronic right ankle pain.  In July 2007, the Veteran presented for treatment of increased right ankle pain.  He related to the treating physician a history of an old injury while he was in service.  X-rays were negative for fracture.  Rather, they showed a small spur extending from the distal fibula at the level of the lateral malleolus.  All bones, joints, and soft tissues were otherwise normal.  The treating physician assessed degenerative joint disease.  Follow-up x-rays taken in May 2009 show calcification in the soft tissue adjoining the lateral malleolus.  

VA provided an examination for the Veteran's claim in March 2010.  The Veteran described during the interview that he initially injured his right ankle during service and that his ankle had continued to be a problem that had progressively worsened with swelling, stiffness, and pain.  X-rays taken at that time showed a calcification in the subcutaneous soft tissue adjoining the lateral malleolus, unchanged from the examination conducted in July 2007, and consistent with posttraumatic or postinflammatory calcification.  The examiner diagnosed right ankle strain, noting that a more precise diagnosis could not be rendered because there was no objective data to support a more definitive diagnosis.  As far as the etiology of the diagnosis, the examiner found that it would be mere speculation to opine whether the Veteran's current claimed residuals of a right ankle injury is the same as or the result of residuals of a right ankle injury sustained in 1977 during the Veteran's active duty.  As rationale, the examiner noted that x-rays at the time of the September 1977 ankle injury were negative and that a subsequent examination in February 1980 documented a normal musculoskeletal examination with no right ankle complaints or diagnoses.  Further, the available service treatment records did not document any right ankle symptoms, treatment, or diagnoses during the Veteran's service.  In short, the examiner found the evidence did not show that the in-service right ankle injury was more than acute and transitory or that it could have caused the Veteran's current right ankle strain.  

In June 2010, the Veteran presented yet again for VA treatment, complaining of right ankle pain and restricted motion.  An external examination showed mild enlargement of the right ankle with enlargement on the malleoli with tenderness over the malleoli, lateral more than medial.  X-rays showed a soft tissue calcification adjoining the lateral malleolus.  The assessment was posttraumatic calcification of the right ankle with chronic sprain, and right ankle pain from military service.  The treatment provider explained the findings to the Veteran, explaining the distinction between a chronic sprain and arthritis.  

X-rays taken in May 2014 showed a small bony density adjacent to the lateral malleolus, which the interpreting professional noted was probably related to remote trauma and unchanged since the previous examination.  

In the November 2014 Board hearing, the Veteran testified that he started experiencing right ankle symptoms during his basic training during a 25 mile march.  He also testified as to the ankle injury in September 1977 while playing football.  He also testified that he had been informed that he has chipped bones in his right ankle.   

The only etiological opinion, other than the Veteran's own statements, was received by VA in August 2014.  The opinion, dated in July 2014, was provided by the Veteran's VA primary care provider.  The provider diagnosed traumatic arthritis of the right ankle, relating the condition to an injury to the right ankle in 1977 while the Veteran was on active duty.  The examiner explained that the injury in the right ankle caused arthritis in the right ankle.  

Other than the radiographs and notations of right ankle symptoms, the VA treatment records do not provide any other pertinent information.  The records may be summarized as a series of radiographic reports from 1993, 2007, 2010, and 2014, showing varying diagnoses of a small spur extending from the distal fibula at the level of the lateral malleolus.  The predominant diagnosis is chronic right ankle sprain or strain with a calcified spur located at the lateral malleolus.  The primary deviation in diagnoses originates from the July 2007 VA treatment record that documents the Veteran's treating physician assessing degenerative joint disease of the right ankle.  This deviation is echoed in July 2014 diagnosis and etiological opinion provided by the Veteran's primary care physician.

Analysis

After a thorough review of the evidence, the Board finds that service connection for a right ankle disorder is not warranted.  

Initially, the Board notes that the evidence is against a finding that a right ankle disability had onset during service.  Although there is evidence of a right ankle injury in September 1977, the service treatment records are silent for any symptoms thereafter.  Significantly, a February 1980 Report of Medical Examination is silent for any right ankle complaints, and a musculoskeletal examination showed normal clinical results.  The evidence weighs against a finding that a chronic right ankle disorder had onset during service.  

Next, the Board will address the Veteran's claim on a direct theory of entitlement to service connection.  First, the evidence clearly shows that the Veteran suffered an in-service injury to his right ankle.  The September 1977 football injury, assessed as torsion, meets the in-service element of service connection.

Second, the Veteran has a present disability.  All post-service radiographs of record show a calcification in the subcutaneous soft tissue adjoining the lateral malleolus.  See June 1993, July 2007, March 2009, March 2010, and May 2014 radiograph reports.  Medical professionals with access to these radiographs, with the exception of the July 2007 medical treatment provider and July 2014 primary care physician opinion, have diagnosed a chronic strain or sprain.  The Board finds that the evidence shows present diagnoses of a calcification in the subcutaneous soft tissue adjoin the lateral malleolus and a chronic strain or sprain.  The evidence does not, however, show the presence of degenerative joint disease or arthritis.  In making this finding, the Board is aware of the diagnosis of degenerative joint disease in July 2007 and of traumatic arthritis in July 2014.  The Board is also aware of annotations of traumatic arthritis in VA treatment records, particularly records from 2009.  However, these diagnoses conflict with the radiographic impressions of record.  No x-ray reports show any degenerative changes or findings consistent with arthritis.  This finding is supported by the June 2010 VA treatment report that documents the Veteran receiving education on the difference between a chronic sprain (his diagnosis) and arthritis.  In short, the Board favors the radiographic evidence over the two separate diagnoses of degenerative joint disease in 2007 and traumatic arthritis in 2014 that do not appear to be accompanied by an x-ray report providing such and assessment.  The present disability element has been met for chronic strain or sprain and for the Veteran's calcification in the subcutaneous soft tissue adjoining the lateral malleolus.  

Third, for the nexus element, the only etiological opinion of record is premised on an inaccurate diagnosis of traumatic arthritis of the right ankle.  In January 2015 and October 2016, the Board emphasized the June 2010 VA treatment record documenting the Veteran's primary care provider instructing the Veteran on the difference between a chronic sprain and arthritis in assessing the former.  This record is significant because it is in direct conflict with the findings of the July 2014 etiological opinion that is based on a diagnosis of traumatic arthritis.  As noted by the Board previously, while the July 2014 VA opinion is favorable, it is unclear whether this opinion pertains to an accurate diagnosis because it links arthritis to service.  This ambiguity rests on the lack of clarity in the record on the Veteran's actual diagnosis.  This is the reason the Board remanded the claim in January 2015 and October 2016, to obtain further clarification.  However, despite repeated attempts to obtain clarification, the Veteran has failed to appear for the examinations scheduled on remand.  See Wood v. Derwinski, 1 Vet. App. at 193.  

Regardless of the June 2010 VA treatment, there are other grounds for finding the July 2014 opinion inadequate for adjudication purposes.  All radiographs of record show a calcification in the subcutaneous soft tissue adjoining the lateral malleolus.  They do not document arthritis or degenerative joint disease.  Without any supporting rationale for the diagnosis of traumatic arthritis in July 2014, the opinion is not probative.  

Finally, the Veteran has not presented any competent evidence that his current foot diagnoses are related to wear and tear sustained as part of the rigors of basic training or in the course of his daily duties during his military service. 

Thus, while there is clearly an in-service injury, the September 1977 football injury, and a present disability, a lateral malleolus spur and chronic strain, there is no nexus between the injury and the present disability.  The Board stresses that it has remanded this claim on two occasions in order to seek clarification, attempting to afford the Veteran additional opportunity to prove his claim.  In light of his failure to report for scheduled examination without good cause, the Board must adjudicate the appeal based on the evidence of record.  38 C.F.R. § 3.655.  Here, the preponderance of the evidence is against a finding that diagnosed right ankle chronic strain/sprain and calcification of the subcutaneous tissue adjoining the lateral malleolus is related to a right ankle injury sustained during the Veteran's service.  Since the nexus element has not been met, service connection is denied on a direct basis.

Next, absent any probative diagnosis of arthritis, the Veteran' does not have a chronic disease for which presumptive service connection is warranted.  Thus, service connection is denied on a presumptive basis as well.  38 C.F.R. §§ 3.307, 3.309.  

In making these findings, the Board has considered the Veteran's own statements contending that he has a right ankle disorder that is related to an injury sustained during his military service.  To the extent the Veteran is providing a nexus statement and a diagnosis, his contentions are not competent lay evidence.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Here, the determination of whether a right ankle disorder is related to an injury sustained in service is an internal medical process not capable of lay observation, and is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  The same is true of the diagnosis of arthritis.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.

Therefore, the Board finds that service connection for a right ankle disorder is not warranted.  There is no doubt to be resolved in this matter. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right ankle disorder is denied. 



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


